Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 1 of 6 Page ID
                                #:42622


  1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
  2   Peter A. Schey (58232)
      Carlos R. Holguín (90754)
  3   256 South Occidental Boulevard
  4   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  5   Email: pschey@centerforhumanrights.org
  6
      Attorneys for Plaintiffs
  7
      Additional counsel listed on following page
  8
  9
10
11
12                               UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15
16    JENNY LISETTE FLORES, et al.,            Case No. CV 85-4544-DMG-AGRx
17          Plaintiffs,                        PLAINTIFFS’ COMMENTS RE ICE AND CBP
18                                             JUVENILE COORDINATORS’ REPORTS AND
      v.                                       PROPOSED MEET AND CONFER RE ALL
19                                             OUTSTANDING COMPLIANCE ISSUES
      WILLIAM BARR, Attorney General of
20    the United States, et al.,
                                               Hearing: January 29, 2021
21                                             11:00 AM
22          Defendants.
                                               [Hon. Dolly M. Gee]
23
24
25    ///
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 2 of 6 Page ID
                                #:42623


  1   Plaintiffs’ counsel continued:
  2
      USF SCHOOL OF LAW IMMIGRATION CLINIC
  3
      Bill Ong Hing (Cal. Bar No. 61513)
  4   2130 Fulton Street
      San Francisco, CA 94117-1080
  5
      Telephone: (415) 422-4475
  6   Email: bhing@usfca.edu
  7
  8   LA RAZA CENTRO LEGAL, INC.
      Stephen Rosenbaum (Cal. Bar No. 98634)
  9
      474 Valencia Street, #295
10    San Francisco, CA 94103
      Telephone: (415) 575-3500
11    Email: srosenbaum@law.berkeley.edu
12
13
14
15
16          ///
17
18
19
20
21
22
23
24
25
26
27
28

                                          2         PLAINTIFFS’ COMMENTS RE JUVENILE COORDINATORS’ REPORTS
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 3 of 6 Page ID
                                #:42624


  1         On December 4, 2020, the Court ordered the ICE Juvenile Coordinators to
  2   file their next interim reports by 1/15/2021, and the CBP Juvenile Coordinator to
  3   file an interim report by 1/15/2021. Doc. # 1050.1 Plaintiffs, Defendants, and Amici
  4   were granted to 1/22/2021 to file responses, if any, to these interim reports. The
  5   parties were also ordered to continue to meet and confer on the areas on which they
  6   agreed to further discussions in their 10/9/2020 Joint Status Report and to provide

  7   an update on these discussions in a Joint Status Report to be filed by 1/22/2021,

  8   which the parties did.

  9         On January 15, 2021, Defendants filed the CBP Juvenile Coordinators. On
      January 19, 2021, four days late but pursuant to an unopposed Court ordered
10
      extension, Defendants provided Plaintiffs with an unredacted ICE Juvenile
11
      Coordinators Report.
12
            In light of the new Administration, Plaintiffs are seeking a meet and confer
13
      with the Defendants as promptly as reasonably possible with the participation of
14
      the Special Master to explore and attempt to resolve all issues relating to the FSA
15
      and FSA compliance. The Court has frequently urged the parties to meet and
16
      confer and develop solutions to compliance short of motions and Court Orders, and
17
      the new Administration may be inclined to agree.
18
            In 2020, the docket entries in this case started with Docket # 718, and by
19
      December 31, 2020, ended with Docket # 1055. Thus, the parties disputes caused
20
      over 300 filings in 2020. Defendants and Plaintiffs meeting and conferring to
21
      address all FSA issues will hopefully eliminate or very substantially reduce the
22
      need for over 300 filings in 2021.
23
24
25
      1
26      Plaintiffs provided Defendants with notice of this filing on January 26, 2021.
      Defendants responded as follows: “Defendants object to the late-filed response on
27    the basis that Defendants have not had the opportunity to … address any issues
28    raised in the response in advance of its filing.” Plaintiffs believe Defendants can
      address any issues raised herein at the scheduled status conference.

                                               -1-
Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 4 of 6 Page ID
                                #:42625


  1   ICE COORDINATOR’S REPORT
  2         As the ICE Juvenile Coordinator’s reports states, as of January 8, 2021, there
  3   were 141 Class Members at ICE FRCs, with 37 detained for more than twenty (20)
  4   days. Plaintiffs have three concerns regarding the report.
  5         First, it appears release continues to be linked to positive credible fear
  6   determinations rather than the terms of the FSA.
  7         Second, the number of Class Members testing positive for COVID-19
  8   indicates the importance of ICE promptly implementing the notice of rights and a
  9   directive so parents who want Class Members released to a sponsor may exercise
10    their child’s right to release under the FSA.
11          Third, the licensing of the FRCs and their status as non-secure facilities as
12    contemplated by the FSA continue to be in dispute.

13          CBP JUVENILE COORDINATOR’S REPORT

14          The CBP Juvenile Coordinator’s Report generally states that significant

15    progress has been made in the conditions relating to Class Members in CBP custody.
      If accurate, this should provide the parties with the incentive to finalize a settlement
16
      setting forth Class Members’ rights and CBPs responsibilities under the FSA. The
17
      Special Master continues to be actively involved in this process and the Court may
18
      consider requiring a status report in 30 days to encourage the meet and confer
19
      process.2
20
21    ///
22
23
24
25
26
27
      2
28     Plaintiffs do not by way of the above comments suggest that they are in agreement
      with all aspects of the recently filed ICE and CBP Juvenile Coordinators’ reports.

                                                 2           PLAINTIFFS’ COMMENTS RE JUVENILE COORDINATORS’ REPORTS
                                                                                            CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 5 of 6 Page ID
                                #:42626


  1
      Dated: January 26, 2021     CENTER FOR HUMAN RIGHTS AND
  2                               CONSTITUTIONAL LAW
  3                               Peter A. Schey
                                  Carlos R. Holguín
  4
  5
                                  USF SCHOOL OF LAW IMMIGRATION CLINIC
  6                               Bill Ong Hing
  7
  8                               LA RAZA CENTRO LEGAL, INC.
  9                               Stephen Rosenbaum
10
11                                /s/ Peter Schey_______________
12                                Peter Schey
                                  One of the Attorneys for Plaintiffs
13
14    ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3           PLAINTIFFS’ COMMENTS RE JUVENILE COORDINATORS’ REPORTS
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1075 Filed 01/27/21 Page 6 of 6 Page ID
                                #:42627


  1                             CERTIFICATE OF SERVICE

  2
            I hereby certify that on January 27, 2021, I served the foregoing pleading on
  3
  4   all counsel of record by means of the District Clerk’s CM/ECF electronic filing

  5   system.
  6
  7                                                /s/ Peter Schey
  8                                                PETER SCHEY
                                                   CENTER FOR HUMAN RIGHTS AND
  9                                                CONSTITUTIONAL LAW
10                                                 Attorney for Plaintiffs

11
12    ///
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4           PLAINTIFFS’ COMMENTS RE JUVENILE COORDINATORS’ REPORTS
                                                                                          CV 85-4544-DMG-AGRX
